IN THE COURT OF CRIMINAL APPEALS
                              OF TEXAS

                                         NO. WR-89,505-01


                        IN RE KEITH EDWARD HENDRICKS, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
        CAUSE NOS. 1438707-A AND 143708-A IN THE 178th DISTRICT COURT
                            FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed applications for a writ

of habeas corpus in the 178th District Court of Harris County, the District Court entered a timely

order designating issues on June 4, 2018, more than 180 days have passed since the date the State

received the applications, and the applications have not been timely forwarded to this Court as

mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus applications, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed
                                                                                                  2

applications for a writ of habeas corpus in Harris County. This application for leave to file a writ

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response.

Such response shall be submitted within 30 days of the date of this order.



Filed: February 27, 2019
Do not publish